


EXHIBIT 10.24


NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD
(TIME-VESTING, SECTION 16 OFFICER)


T-MOBILE US, INC.
2013 OMNIBUS INCENTIVE PLAN
FOR GOOD AND VALUABLE CONSIDERATION, T-Mobile US, Inc. (the “Company”) hereby
grants this Restricted Stock Unit Award (the “Award”) of the number of
Restricted Stock Units set forth in this Notice of Grant of Restricted Stock
Unit Award (the “Notice”) to the Grantee designated in this Notice, pursuant to
the provisions of the Company's 2013 Omnibus Incentive Plan (the “Plan”) and
subject to certain restrictions as outlined below in this Notice and the
additional provisions set forth in the attached Terms and Conditions of
Restricted Stock Units Award (the “Terms”). Together, this Notice, the attached
Terms and all Exhibits hereto constitute the “Agreement.” The terms and
conditions of the Plan are incorporated by reference in their entirety into this
Agreement. When used in this Agreement, the terms which are defined in the Plan
shall have the meanings given to them in the Plan, as modified herein (if
applicable).


Grantee:    [__________]


Grant Date:
[__________]



# of Restricted Stock Units:    [________]


Vesting Schedule:    Subject to the terms of the Plan and this Agreement, the
Restricted Stock Units shall become earned and vested, and shares of Stock shall
be issued in settlement of vested Restricted Stock Units, in accordance with the
following schedule, in the event the Grantee does not have a Separation from
Service prior to the applicable vesting date(s):


Vesting Date
% Vesting



Only a whole number of Restricted Stock Units will become vested as of any given
vesting date. If the number of Restricted Stock Units determined as of a vesting
date is a fractional number, the number vesting will be rounded down to the
nearest whole number with any fractional portion carried forward. No Restricted
Stock Units shall become earned and vested following Grantee's Separation from
Service, except as expressly provided in the Notice below, as applicable, or as
otherwise provided pursuant to the terms of the Plan.


Impact of Separation from Service on Vesting: See Exhibit A


Acceleration of Vesting on or following a Change in Control: See Exhibit A






--------------------------------------------------------------------------------




By signing below, the Grantee agrees that this Award is granted under and
governed by the terms and conditions of the Plan and this Agreement.


This Award is conditioned upon the Grantee's acceptance of the provisions set
forth in this Agreement within 90 days after the Agreement is presented to the
Grantee for review. If the Grantee fails to accept the Award within such 90-day
period, the Award shall be null and void, and the Grantee's rights in the Award
shall immediately terminate without any payment of consideration by the Company.


Grantee                        T-Mobile US, Inc.


___________________________            By: __________________________
Title: _________________________
Date: ______________________            Date: _________________________






--------------------------------------------------------------------------------






EXHIBIT A


Separation from Service and Change in Control


(a)    Impact of Separation from Service; Change in Control. If the Grantee has
a Separation from Service before any of the vesting date(s) specified under
“Vesting Schedule” in the Notice, then any unearned Restricted Stock Units shall
become earned and vested or be canceled depending on the reason for Separation
from Service as follows.
 
                        (i)        Death or Disability. If the Grantee has a
Separation from Service due to the Grantee's death or Disability, any unearned
Restricted Stock Units shall become immediately earned and vested as of the date
of such Separation from Service.
 
                        (ii)       Workforce Reduction or Divestiture.  If the
Grantee has a Separation from Service as a result of a Workforce Reduction or
Divestiture, then the unearned Restricted Stock Units otherwise scheduled to
become earned and vested at the next scheduled vesting date specified under
“Vesting Schedule” in the Notice shall become immediately earned and vested as
of the date of such Separation from Service and any remaining unearned
Restricted Stock Units shall be immediately canceled as of that date; provided,
however, that the Grantee will not be eligible to receive any vesting of the
Restricted Stock Units under this paragraph (a)(ii) unless the Grantee executes
all documents required under the applicable Company severance program or
otherwise, including without limitation any required release of claims, within
the applicable time frames set forth in such documents or as prescribed by the
Company. In the event the Grantee fails to execute all required documents in a
timely fashion, if any portion of the Award has been earned or paid to the
Grantee after the Separation from Service but before the Grantee's failure to
execute all required documents, the Grantee covenants and agrees that the
Grantee will have no right, title or interest in such amount earned or paid and
that the Grantee will cause such amount to be returned immediately to the
Company upon notice.


[For Mr. Legere only, clause (ii) is replaced in its entirety with the
following: (ii)       Without Cause or For Good Reason.  If the Grantee has a
Separation from Service (other than as provided in section (a)(iii) below)
either (1) by action of the Company for any reason other than Cause (including
due to non-renewal of Grantee's Employment Agreement with the Company dated
September 22, 2012 or any successor agreement (the “Employment Agreement”) by
notice given by the Company, but excluding due to the Grantee's death or
Disability) or (2) for Good Reason, then the unearned Restricted Stock Units
otherwise scheduled to become earned and vested at the next scheduled vesting
date specified under “Vesting Schedule” in the Notice shall become immediately
earned and vested as of the date of such Separation from Service and any
remaining unearned Restricted Stock Units shall be immediately canceled as of
that date; provided, however, that the Grantee will not be eligible to receive
any vesting of the Restricted Stock Units under this paragraph (a)(ii) unless
the Grantee executes all documents required under the Employment Agreement,
including without limitation, any required release of claims, within the
applicable time frames set forth in the Employment Agreement. In the event the
Grantee fails to execute all required documents in a timely fashion, if any
portion of the Award has been earned or paid to the Grantee after the Separation
from Service but before the Grantee's failure to execute all required documents,
the Grantee covenants and agrees that the Grantee will have no right, title or
interest in such amount earned or paid and that the Grantee will cause such
amount to be returned immediately to the Company upon notice.]
 
                        (iii)      Change in Control. Notwithstanding anything
in this Agreement to the contrary but subject to the provisions of Section
15.3.1(i) of the Plan, if (A) a Change in Control occurs and (B) on or after the
Change in Control and on or before the first anniversary of the Change in
Control either (1) the Grantee has a Separation from Service by action of the
Company or the Grantee's employing Subsidiary for any reason other than Cause
([For Mr. Legere only: including due to non-renewal of the Employment Agreement
by notice given by the Company, but] excluding due to the Grantee's death or
Disability) or (2) the Grantee has a Separation from Service for Good Reason,
then any unearned Restricted Stock Units shall become immediately earned and
vested as of the date of such Separation from Service.




--------------------------------------------------------------------------------






(iv)      Any other Separation from Service. If the Grantee has a Separation
from Service for any reason other than as specified in subparagraphs (i), (ii)
or (iii) above, any Restricted Stock Units that were not already earned and
vested pursuant to the schedule specified under “Vesting Schedule” in the Notice
as of the date of the Separation from Service shall be immediately canceled as
of the date of Separation from Service.


(b)    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:


“Cause” shall be defined as that term is defined in the Grantee's offer letter
or other applicable employment agreement; or, if there is no such definition,
“Cause” means any one or more of the following: (i) the Grantee's gross neglect
or willful material breach of the Grantee's principal employment
responsibilities or duties; (ii) a final judicial adjudication that the Grantee
is guilty of any felony (other than a law, rule or regulation relating to a
traffic violation or other similar offense that has no material adverse affect
on the Company or any of its Subsidiaries); (iii) the Grantee's breach of any
non-competition or confidentiality covenant between the Grantee and the Company
or any Subsidiary; (iv) fraudulent conduct as determined by a court of competent
jurisdiction in the course of the Grantee's employment with the Company or any
of its Subsidiaries; or (v) the material breach by the Grantee of any other
obligation which continues uncured for a period of 30 days after notice thereof
by the Company or any of its Subsidiaries.


“Divestiture” means a Separation from Service as the result of a divestiture or
sale of a business unit as determined by the Grantee's employer based on the
personnel records of the Company and its Subsidiaries. [For Mr. Legere only,
this definition is omitted in its entirety.]


“Good Reason” shall be defined as that term is defined in the Grantee's offer
letter or other applicable employment agreement; or, if there is no such
definition, “Good Reason” means the occurrence of any of the following events
without the Grantee's consent, provided that the Grantee has complied with the
Good Reason Process: (i) a material diminution in the Grantee's responsibility,
authority or duty; (ii) a material diminution in the Grantee's base salary
except for across-the-board salary reductions based on the Company and its
Subsidiaries' financial performance similarly affecting all or substantially all
management employees of the Company and its Subsidiaries; or (iii) the
relocation of the office at which the Grantee was principally employed
immediately prior to a Change in Control to a location more than fifty (50)
miles from the location of such office, or the Grantee being required to be
based anywhere other than such office, except to the extent the Grantee was not
previously assigned to a principal location and except for required travel on
business to an extent substantially consistent with the Grantee's business
travel obligations at the time of the Change in Control.


“Good Reason Process” means that (i) the Grantee reasonably determines in good
faith that a Good Reason condition has occurred; (ii) the Grantee notifies the
Company and its Subsidiaries in writing of the occurrence of the Good Reason
condition within 60 days of such occurrence; (iii) the Grantee cooperates in
good faith with the Company and its Subsidiaries' efforts, for a period of not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist following the Cure Period; and (v) the Grantee has a
Separation from Service within 60 days after the end of the Cure Period. If the
Company or its Subsidiaries cures the Good Reason condition during the Cure
Period, and the Grantee has a Separation from Service due to such condition
(notwithstanding its cure), then the Grantee will not be deemed to have had a
Separation from Service for Good Reason.




--------------------------------------------------------------------------------






“Workforce Reduction” means the Grantee's Separation from Service as a result of
a reduction in force, realignment or similar measure as determined by the
Grantee's employer and (i) the Grantee is officially notified in writing of such
Separation from Service due to a workforce reduction and eligibility for the
Company's severance program under which the Grantee is covered, or (ii) if not
covered by a Company severance program, the Grantee is notified in writing by an
authorized officer of the Company or any Subsidiary that the Separation from
Service is as a result of such action. [For Mr. Legere only, this definition is
omitted in its entirety.]




--------------------------------------------------------------------------------






TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD


The Restricted Stock Unit Award (the “Award”) granted by T-Mobile US, Inc. (the
“Company”) to the Grantee specified in the Notice of Grant of Restricted Stock
Unit Award (the “Notice”) to which these Terms and Conditions of Restricted
Stock Unit Award (the “Terms”) are attached, is subject to the terms and
conditions of the Plan, the Notice, and these Terms. The terms and conditions of
the Plan are incorporated by reference in their entirety into these Terms.
Together, the Notice, all Exhibits to the Notice and these Terms constitute the
“Agreement.” A Prospectus describing the Plan has been delivered to the Grantee.
The Plan itself is available upon request. When used in this Agreement, the
terms which are defined in the Plan shall have the meanings given to them in the
Plan, as modified herein (if applicable). For purposes this Agreement, any
reference to the Company shall include a reference to any Affiliate.


1.
Grant of Units.



(a)    As of the Grant Date set forth in the Notice, the Company grants to the
Grantee the number Restricted Stock Units (“Units”) set forth in the Notice.
Each Unit represents the right to receive one share of Stock at a future date
after the Unit has become earned and vested, subject to the terms and conditions
of this Agreement.


(b)    The Units covered by this Award shall become earned and vested in
accordance with the schedule set forth in the Notice. Each earned and vested
Unit shall be settled on the date(s) specified in the Notice by issuance of one
share of Stock on or as soon as administratively practicable (but no more than
60 days) after the applicable vesting and/or settlement date specified in the
Notice, subject to the requirements of (i) Section 4 (Withholding), Section 6
(Regulatory Restrictions on the Shares Issued Upon Settlement), and Section 7(m)
(Recovery of Compensation) of this Agreement and (ii) Section 17.9 of the Plan
regarding a potential six-month delay in settlement for awards to certain
Grantees to the extent determined by the Company to be necessary to comply with
Section 409A.


(c)    Units constitute an unfunded and unsecured obligation of the Company. The
Grantee shall not have any rights of a stockholder of the Company with respect
to the shares of Stock underlying the Units unless and until the Units become
earned and vested and are settled by the issuance of shares of Stock. Upon
issuance of shares of Stock in connection with the settlement of vested Units,
the Grantee shall be the record owner of the shares of Stock unless and until
such shares are sold or otherwise disposed of, and as record owner shall be
entitled to all rights of a stockholder of the Company (including voting
rights).


(d)    The Grantee may designate a beneficiary to receive payment in connection
with the Units in the event of the Grantee's death in accordance with the
Company's beneficiary designation procedures, as in effect from time to time. If
the Grantee does not designate a beneficiary, or if the Grantee's designated
beneficiary does not survive the Grantee, then the Grantee's beneficiary will be
the Grantee's estate.


(e)    The Units shall not entitle the Grantee to receive any dividend
equivalents with respect to any cash dividend that is otherwise paid with
respect to shares of the Stock.


2.
Restrictions. Subject to any exceptions set forth in this Agreement, until such
time as the Units become earned and vested and are settled in shares of Stock in
accordance with Section 1, the Units or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee. Any attempt to assign, alienate, pledge, attach, sell
or otherwise transfer or encumber the Units or the rights relating thereto shall
be





--------------------------------------------------------------------------------




wholly ineffective and, if any such attempt is made, the Units will be forfeited
by the Grantee and all of the Grantee's rights to such Units shall immediately
terminate without any payment of consideration by the Company.


3.
Cancellation of Rights. If any portion of the Units fail to become earned and
vested (for example, because the Grantee fails to satisfy the vesting conditions
specified in the Notice prior to a Separation from Service), then such Units
shall be immediately forfeited as of the date of such failure and all of the
Grantee's rights to such Units shall immediately terminate without any payment
of consideration by the Company.



4.
Withholding.



(a)    Regardless of any action the Company takes with respect to any or all
income tax, payroll tax or other tax-related withholding (“Tax-Related Items”),
the Grantee acknowledges that the ultimate liability for all Tax-Related Items
owed by the Grantee is and remains the Grantee's responsibility and that the
Company (i) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including the
grant or vesting of the Units or the subsequent sale of shares of Stock acquired
upon vesting; and (ii) does not commit to structure the terms of the grant or
any aspect of the Award to reduce or eliminate the Grantee's liability for
Tax-Related Items.


(b)    Prior to vesting of the Units, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all withholding obligations
of the Company. In this regard, the Grantee authorizes the Company to withhold
all applicable Tax-Related Items legally payable by the Grantee from the
Grantee's wages or other cash compensation paid to the Grantee by the Company or
from proceeds of the sale of the shares of Stock. Alternatively, or in addition,
to the extent permissible under applicable law, the Company may (i) sell or
arrange for the sale of shares of Stock that the Grantee acquires to meet the
withholding obligation for Tax-Related Items, and/or (ii) withhold in shares of
Stock, provided that the Company only withholds the amount of shares of Stock
necessary to satisfy the minimum withholding amount. Finally, the Grantee shall
pay to the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of the Grantee's participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue and deliver shares of Stock in payment of any earned and vested Units if
the Grantee fails to comply with the Grantee's obligations in connection with
the Tax-Related Items as described in this Section 4.


5.
Grantee Representations. The Grantee hereby represents to the Company that the
Grantee has read and fully understands the provisions of this Agreement, the
Prospectus and the Plan, and the Grantee's decision to participate in the Plan
is completely voluntary. Further, the Grantee acknowledges that the Grantee is
relying solely on his or her own advisors with respect to the tax consequences
of this Award.



6.
Regulatory Restrictions on the Shares Issued Upon Settlement. Notwithstanding
the other provisions of this Agreement, the Committee shall have the sole
discretion to impose such conditions, restrictions and limitations on the
issuance of shares of Stock with respect to this Award unless and until the
Committee determines that such issuance complies with (i) any applicable
registration requirements under the Securities Act or the Committee has
determined that an exemption therefrom is available, (ii) any applicable listing
requirement of any stock exchange on which the Stock is listed, (iii) any
applicable Company policy or administrative rules, and (iv) any other applicable
provision of state, federal or foreign law, including foreign securities laws
where applicable.





--------------------------------------------------------------------------------






7.
Miscellaneous.



(a)    Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing and may be delivered
personally, by intraoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify the Grantee
from time to time; and to the Grantee at the Grantee's electronic mail or postal
address as shown on the records of the Company from time to time, or at such
other electronic mail or postal address as the Grantee, by notice to the
Company, may designate in writing from time to time.


(b)    Waiver. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.


(c)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof. Any
prior agreements, commitments or negotiations concerning the Award are
superseded [For Mr. Legere only: , including without limitation, any provisions
of the Employment Agreement that would otherwise apply to the Award. In that
regard, you acknowledge and agree that this Award, together with the
performance-vesting Restricted Stock Unit award made to you as of the date
hereof and the outstanding cash-based awards made to you under the legacy
T-Mobile LTIP as currently in effect, satisfy the Company's obligations
regarding LTIP awards under Section 3(c) of the Employment Agreement through
2014].


(d)    Binding Effect; Successors. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives. Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.


(e)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflicts of law, and applicable Federal law.


(f)    Arbitration. The Company and the Grantee shall make a good faith attempt
to resolve any and all claims and disputes regarding the Award or the Agreement
in accordance with any dispute resolution adopted by the Company before
resorting to any other dispute resolution procedure. If the claim or dispute is
not resolved in that manner and involves any rights or obligations under the
Agreement, then the claim or dispute will be determined by arbitration in
accordance with the then-current American Arbitration Association (“AAA”)
national rules for the resolution of employment disputes by arbitration, except
as modified herein. The arbitration will be conducted by a sole neutral
arbitrator who has had both training and experience as an arbitrator of employee
compensation matters. If the Company and the Grantee cannot agree on an
arbitrator, then the arbitrator will be selected by the AAA applying the
criteria in this provision. Reasonable discovery will be permitted and the
arbitrator may decide any issue as to discovery. The arbitrator may decide any
issue as to whether or as to the extent to which, any dispute is subject to the
dispute resolution provisions of this Section 7(f). The arbitrator may award
only relief at law contemplated under the Agreement and the Plan and the
arbitrator may not award incidental, consequential or punitive damages,
attorney's fees or any form or equitable relief, to either party. The arbitrator
must base the arbitration award on the provisions of this Section 7(f) and
applicable law and must render the award in writing, including an explanation of
the reasons for the award. Judgment upon the award may be entered by any court
having jurisdiction of the




--------------------------------------------------------------------------------




matter, and the decision of the arbitrator will be final and binding. The
statute of limitations applicable to the commencement of a lawsuit will apply to
the commencement of an arbitration. The arbitrator's fees will be paid in equal
portions by the Company and the Grantee, unless the Company agrees to pay all
such fees.


(g)    Venue. Any arbitration, legal or equitable action or any proceeding
arising directly, indirectly, or otherwise in connection with, out of, related
to or from the Agreement, or any provision hereof, shall exclusively be filed
and adjudicated in King County, Washington and no other venue.


(h)    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.


(i)    Conflicts; Amendment. The provisions of the Plan are incorporated in this
Agreement in their entirety. In the event of any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan shall control. This
Agreement may be amended at any time by the Committee, provided that no
amendment may, without the consent of the Grantee, materially impair the
Grantee's rights with respect to the Award. The Committee shall have full
authority and discretion, subject only to the terms of the Plan, to decide all
matters relating to the administration or interpretation of the Plan, the Award,
and the Agreement, and all such action by the Committee shall be final,
conclusive, and binding upon the Company and the Grantee.
(j)    No Right to Continued Employment. Nothing in this Agreement shall confer
upon the Grantee any right to continue in the employ or service of the Company
or affect the right of the Company to terminate the Grantee's employment or
service at any time.


(k)    Further Assurances. The Grantee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.


(l)    Personal Data. By accepting the Award under this Agreement, the Grantee
hereby consents to the Company's use, dissemination and disclosure of any
information pertaining to the Grantee that the Company determines to be
necessary or desirable for the implementation, administration and management of
the Plan.


(m)    Recovery of Compensation. In accordance with Section 3.3 of the Plan, the
Award is subject to the requirements of (i) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder,
(ii) any policies adopted by the Company to implement such requirements, and
(iii) any other compensation recovery policies as may be adopted from time to
time by the Company, all to the extent determined by the Committee in its
discretion to be applicable to the Grantee.


(n)    Restrictive Covenants. The Grantee has previously entered into a
Restrictive Covenant and Confidentiality Agreement (or similarly titled
document) (“Restrictive Covenant Agreement”). The vesting and receipt of
benefits under this Award is specifically conditioned on the Grantee's
compliance with the Restrictive Covenant Agreement. To the extent allowed by and
consistent with applicable law and any applicable limitations period, if it is
determined at any time that the Grantee has materially breached the Restrictive
Covenant Agreement, the Company




--------------------------------------------------------------------------------




will be entitled to (i) cause any unvested portion of the Award to be
immediately canceled without any payment of consideration by the Company and
(ii) recover from the Grantee in its sole discretion some or all of the shares
of Stock (or proceeds received by the Grantee from such shares of Stock) paid to
the Grantee pursuant to this Agreement. The Grantee recognizes that if the
Grantee materially breaches the Restrictive Covenant Agreement, the losses to
the Company and/or its Subsidiaries may amount to the full value of any shares
of Stock paid to the Grantee pursuant to this Agreement.














